UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7591


KEITH RUSSELL JUDD,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:10-cv-00734)


Submitted:   January 18, 2011             Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Russell Judd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith       Russell          Judd    seeks        to     appeal        the      district

court’s    order       denying         relief       on    his     “Independent            Action       for

Relief from Judgment to Correct Record that There is No Federal

Felony Conviction for Keith Russell Judd.”                                    The order is not

appealable       unless           a    circuit           justice        or     judge         issues      a

certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2006).                        A

certificate         of      appealability                will     not        issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief    on    the      merits,       a     prisoner          satisfies       this      standard       by

demonstrating          that       reasonable            jurists       would        find       that     the

district       court’s      assessment             of    the     constitutional              claims     is

debatable      or     wrong.           Slack       v.    McDaniel,           529    U.S.      473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,            and    that       the     motion       states      a    debatable

claim of the denial of a constitutional right.                                     Slack, 529 U.S.

at   484-85.          We    have       independently             reviewed          the    record       and

conclude       that        Judd       has     not       made      the        requisite         showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in      forma        pauperis,          and    dismiss       the        appeal.       We

dispense       with      oral         argument          because       the     facts          and     legal

                                                    2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3